          Case 1:21-cv-00165-TMR Document 29             Filed 08/26/21     Page 1 of 4




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE:   HON. TIMOTHY M. REIF JUDGE

                                                     :
VIRTUS NUTRITION, LLC,                               :
                                                     :
                                                     :
                                Plaintiff,           :
                                                     :       Court No. 21-00165
                                                     :
                           v.                        :
                                                     :
THE UNITED STATES,                                   :
                                                     :
                                Defendant.           :
                                                     :

                                             ORDER


         Upon reading and filing the motion of the American Apparel & Footwear Association to
file a brief as Amicus Curiae and upon other papers and proceeding had herein, it is hereby
         ORDERED that the motion for leave to file a brief as Amicus Curiae is hereby granted,
and it is hereby further
         ORDERED that the brief filed with the motion shall be deemed filed as of the date of
this Order.



                                                    TIMOTHY M. REIF, JUDGE



Dated:
              New York, NY
        Case 1:21-cv-00165-TMR Document 29              Filed 08/26/21     Page 2 of 4




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE:   HON. TIMOTHY M. REIF JUDGE

                                                    :
VIRTUS NUTRITION, LLC,                              :
                                                    :
                                                    :
                              Plaintiff,            :
                                                    :       Court No. 21-00165
                                                    :
                       v.                           :
                                                    :
THE UNITED STATES,                                  :
                                                    :
                              Defendant.            :
                                                    :


            MOTION FOR LEAVE TO FILE A BRIEF AS AMICUS CURIAE


       Pursuant to the provisions of Rules 7 and 76, the American Apparel & Footwear

Association hereby moves for leave to file a brief as Amicus Curiae. The reasons in support of

this motion are set forth in the memorandum annexed hereto which is made part of this motion

                                     Respectfully submitted,

                                     SANDLER, TRAVIS & ROSENBERG, P.A.
                                     Attorneys for Amicus Curiae
                                     675 Third Avenue, Suite 1805-06
                                     New York, New York 10017
                                     (212) 549-0156

                                     By:    /s/Patrick D. Gill
                                            Patrick D. Gill
Dated: August 26, 2021
        Case 1:21-cv-00165-TMR Document 29              Filed 08/26/21    Page 3 of 4




UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE:   HON. TIMOTHY M. REIF JUDGE

                                                    :
VIRTUS NUTRITION, LLC,                              :
                                                    :
                                                    :
                              Plaintiff,            :
                                                    :       Court No. 21-00165
                                                    :
                       v.                           :
                                                    :
THE UNITED STATES,                                  :
                                                    :
                              Defendant.            :
                                                    :



                     MEMORANDUM IN SUPPORT OF MOTION
                  FOR LEAVE TO FILE A BRIEF AS AMICUS CURIAE

       This motion for leave to appear as Amicus Curiae has been filed by the American Apparel

& Footwear Association (AAFA) because we respectfully submit that the association is uniquely

qualified to assist the Court with respect to the issues presented in this case. The AAFA

membership consists of importers, domestic manufacturers, and suppliers who have a broad

perspective on the consequences of the enforcement of the forced labor statute by Customs and

Border Protection (CBP). The AAFA is the national trade association representing apparel

(including legwear), footwear, and other sewn product companies and their suppliers and workers,

which compete in a global market and import goods into, and export goods out of, the United

States. The AAFA members contribute more than $350 billion in annual U.S. retail sales. The

membership of AAFA, constitutes an important and critical part of the U.S. economy.

       The AAFA a strongly supports the forced labor statute and efforts to end the forced labor

scourge globally. However, the enforcement of that statute by CBP has been marked by lack of

due process, an unreasonable standard of evidence, lack of transparency, and arbitrary and
        Case 1:21-cv-00165-TMR Document 29                Filed 08/26/21      Page 4 of 4




capricious decisions. We respectfully submit that an Amicus brief by AAFA would be of assistance

to the Court because its members have also experienced unwanted exclusions of merchandise from

entry by CBP that are like those described in plaintiff’s complaint. The enforcement of the statute

by CBP has had drastic consequences on the members and has had a devastating impact on their

sales, on American manufacturers, and on the consumer. We believe that the Court, in reaching

its decision in this case, would benefit from having a presentation of the experience of the AAFA

members. Pursuant to Rule 76, the Amicus brief for AAFA is conditionally filed with this motion.

       For all of these reasons, we respectfully request that the motion for leave to file the Amicus

brief should be granted.

                                      Respectfully submitted,

                                      SANDLER, TRAVIS & ROSENBERG, P.A.
                                      Attorneys for Amicus Curiae
                                      675 Third Avenue, Suite 1805-06
                                      New York, New York 10017
                                      (212) 549-0156

                                      By:     /s/Patrick D. Gill
                                              Patrick D. Gill


Dated: August 26, 2021
